Citation Nr: 1235148	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for posttraumatic stress disorder.

4.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus.

6.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

7.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an anxiety disorder, to include as secondary to service-connected diabetes mellitus.

8.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetic peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for status post L3-4, L4-5, and L5-S1 decompression and a right leg condition; an August 2009 rating decision from the Boston RO, which continued a 20 percent evaluation for diabetes mellitus (DM); and an October 2010 rating decision from the Boston RO, which denied service connection for posttraumatic stress disorder (PTSD), and declined to reopen the Veteran's previously denied claims of entitlement to service connection for erectile dysfunction (ED), anxiety, retinopathy, and diabetic peripheral neuropathy of the bilateral lower extremities.  In June 2007, November 2009, and February 2011, the Veteran submitted notices of disagreement (NODs).  He subsequently perfected his appeal for the low back and right leg claims in April 2009.

The Veteran's November 2009 and February 2011 NODs indicated that he disagreed with the RO's denial of a rating in excess of 20 percent for DM, denial of service connection for PTSD, and declining to reopen the previously denied claims for service connection for ED, anxiety, retinopathy, and diabetic peripheral neuropathy of the bilateral low extremities.  Although he has filed NODs for these issues, no statement of the case (SOC) has been issued.  Because the filing of an NOD initiates appellate review, the claims for service connection for PTSD, an increased rating for DM, and reopening of the previously denied service connection claims for ED, anxiety, retinopathy, and peripheral neuropathy of the bilateral lower extremities must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran was scheduled for a video conference hearing in August 2012.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NODs with the August 2009 denial of an evaluation in excess of 20 percent for DM and October 2010 denials of service connection for PTSD and reopening for ED, anxiety, retinopathy, and diabetic peripheral neuropathy of the bilateral lower extremities.  Therefore, the issues of entitlement to service connection for PTSD, entitlement to an evaluation in excess of 20 percent for DM, and whether new and material evidence has been submitted to reopen the previous denied claims of entitlement to ED, anxiety, retinopathy, and diabetic peripheral neuropathy of the bilateral lower extremities must be remanded to the RO/AMC to issue an SOC.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a low back disability.

The Veteran claims that he has a current low back disability that was either caused or aggravated by his military service.  Therefore, he believes service connection is warranted.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran service treatment records show that he was treated for chronic low back strain in October 1964 and that his May 1964 entrance examination report noted a preexisting pilonidal dimple and a minor back injury one month earlier in a motor vehicle accident with no current residuals or diagnosis.  

Additionally, VA treatment records show that the Veteran has been seen for low back pain and diagnosed with spinal stenosis.  

In light of the evidence showing current complaints of low back pain, the in-service complaints of low back strain and notations of pilonidal dimple on entrance, and the Veteran's contention that his current low back problems are the result of his military service, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for a low back disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, supra.

For the reasons described above, the Veteran's claim of entitlement to service connection a low back disability must be remanded for a VA examination and opinion.

The Board also notes that an October 2008 VA examination report discusses the Veteran's workman's compensation and Social Security Administration (SSA) retirement benefits and notes that the Veteran is disabled due in part to his low back disability.  However, it is unclear whether the Veteran receives or applied for SSA disability benefits for his low back.   Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, the case must be remanded so that the RO/AMC may attempt to obtain any relevant SSA records.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

With regard to the claim of entitlement to service connection for a right leg condition, to include as secondary to a low back disability, the Board notes that the readjudication of the Veteran's claim for service connection for a low back disability may impact his right leg claim.  Therefore, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the development and readjudication of the Veteran's low back disability claim, the RO/AMC must readjudicate his claim for service connection for a right leg disability, to include as secondary to a low back disability.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his claims of entitlement to service connection for PTSD and an increased rating for DM, and petitions to reopen his previously denied claims of entitlement to service connection for ED, anxiety, retinopathy, and diabetic peripheral neuropathy of the bilateral lower extremities.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for any of these issues, the issue(s) should then be returned to the Board for further appellate consideration.

2.  Copies of all outstanding VA treatment records from the Northampton VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder or Virtual VA file, as appropriate.

3.  Contact the Veteran to determine whether he applied for SSA disability benefits based on his low back disability.  If he responds in the affirmative or does not respond, obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the RO/AMC cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO/AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

4.  The Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his low back disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.  

The examiner must state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's claimed low back existed upon entrance to active duty service.  The examiner should specifically comment on the notations of pilonidal dimple and a minor back injury on the Veteran's entrance examination.  If the examiner determines that such evidence exists, s/he must state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's preexisting low back disability either did not undergo an increase during service or that any increase in disability was due to the natural progression of the condition.  If the examiner determines that clear and unmistakable evidence of a preexisting low back disability does not exist or that such disability is different from the Veteran's current low back complaints, s/he must determine whether the Veteran currently has a low back disability and, if so, whether such a disability was caused by his active duty service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a low back disability should be readjudicated.  Thereafter and following any additional development deemed necessary, the claim of entitlement to service connection for a right leg disability, to include as secondary to a low back disability, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


